Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered April 13, 1992, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant did not move to withdraw his plea of guilty, he failed to preserve for appellate review his claim that his plea allocution was defective (see, People v Pellegrino, 60 NY2d 636; People v Thomas, 133 AD2d 867). Further, we decline to reach this issue in the exercise of our interest of justice jurisdiction. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.